DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The Amendment filed March 21, 2022 has been entered. Claims 1-19 are pending. No claim amendments have been made. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bech et al. (WO 2008/059220 A1; May 22, 2008) in view of Norberg et al. (US 2005/0233015 A1; Oct. 20, 2005).
Regarding claim 1, Bech discloses a non-hydrogenated, non-palm emulsifier composition comprising monoglycerides and/or diglycerides (pages 7-9). 
Bech teaches that the emulsifier is obtained by a method comprising the reaction of a fat with glycerol in the presence of an enzymatic catalyst, wherein the fat can be shea butter (2-7). 
As stated above, Bech teaches that the emulsifier contains monoglycerides and diglycerides. Bech further teaches that the proportion of monoglycerides will depend on the proportions of fat (e.g. the shea butter) and glycerol used during the method to obtain the emulsifier. Bech presents Table 1 showing that the amount of monoglycerides can range from 20% to 60% depending on the amount of fat and glycerol used, and even teaches an example wherein the obtained emulsifier comprises 96.8% monoglyceride (Table 2). Therefore, the amount of monoglycerides in the emulsifier taught by Bech falls within the claimed range of at least 20%. 
Bech further teaches in Table 2 that the amount of diglycerides present in the emulsifier is 1.9%, which falls within the claimed range of less than 60%, and the amount of triglycerides is 0%, which falls within the claimed range of 0-80%. 
Bech further teaches fatty acid residues bound to the monoglycerides, diglycerides and triglycerides, wherein the amount of fatty acid residues comprising 12 carbon atoms or less is less than 40%, 14 carbon atoms or more is at lest 40%, 16 carbon atoms or more is at least 40%, 18 carbon atoms or more is at least 40%, 20 carbon atoms or more is at least 40%, 22 carbon atoms or more is at least 40%, wherein the proportion of fatty acid residues comprising from 12 to 24 carbon atoms is at least 90% (pages 5-8). 
While Bech teaches the above combined amounts of fatty acid residues, Bech fails to specifically teach the amounts of stearic acid C18:0, oleic acid C18:1, and palmitic acid C16:0 as claimed. 
Norberg teaches an emulsifier based on shea butter, wherein the shea butter comprises high amount of stearic and oleic acids ([0018] and [0022]). 
As Bech teaches that that emulsifier can be based on shea butter, wherein the emulsifier comprises fatty acid residues, and Norberg teaches that shea butter comprises high amounts of stearic and oleic acids, it would have been obvious to one of ordinary skill in the art for the emulsifier of Bech to comprises higher amounts of stearic and oleic acid. 
With respect to the specific amount of stearic acid, oleic acid, and palmitic acid, it would have been obvious to vary the amount of fat (e.g. shea butter) and glycerol used when obtaining the emulsifier as Bech teaches that the proportions effects the proportions of the monoglycerides and diglycerides in the emulsifier, which would in turn also effect the amount of fatty acid residues present. This is merely routine experimentation that is well understood and conventional in the art. Bech already teaches the general amounts as described above, and Norberg further teaches that emulsifiers based on shea butter have a higher amount of stearic and oleic acids and therefore it would have been obvious to one of ordinary skill in the art to vary the starting composition and processing conditions to arrive at an emulsifier having desired amounts of fatty acid residues. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
In the instant case, absent a showing that the concentration of the contents in the emulsifier are critical, such concentrations are merely obvious variants over the prior art. 
The examiner further notes, with respect to the composition “obtained by a method comprising the reaction of a fat with glycerol in the presence of an enzymatic catalyst, that such limitation is a process limitation in a product claim. 
As stated in MPEP 2113: "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
In the instant case, Bech teaches a non-hydrogenated, non-palm emulsifier composition as claimed and therefore the method by which it is obtained is not given patentable weight. 
However, as stated above, Bech teaches that the emulsifier is obtained by a method comprising the reaction of a fat with glycerol in the presence of an enzymatic catalyst, wherein the fat can be shea butter (2-7). 

Regarding claims 2 and 16, as stated above with respect to claim 1, Bech fails to specifically teach the claimed amounts of stearic acid and oleic acid, however, it would have been obvious to vary the amount of fat (e.g. shea butter) and glycerol used when obtaining the emulsifier as Bech teaches that the proportions effects the proportions of the monoglycerides and diglycerides in the emulsifier, which would in turn also effect the amount of fatty acid residues present. It would have been obvious to one of ordinary skill in the art to vary the triglyceride content in the emulsifier composition to arrive at a desired fatty acid residue composition, which is routine experimentation and well understood and conventional in the art. 
Further, as stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
In the instant case, absent a showing that the concentration of the contents in the emulsifier are critical, such concentrations are merely obvious variants over the prior art. 
Regarding claims 3-5, the limitations presented in these claims are directed to process limitations in a product claim as stated above with respect to claim 1, and therefore are not given patentable weight for the same reasons as stated above. 
Bech further teaches that the non-palm source comprises shea butter (page 7). 
Regarding claim 6, as stated above, Bech teaches that the emulsifier contains monoglycerides and diglycerides. Bech further teaches that the proportion of monoglycerides will depend on the proportions of fat (e.g. the shea butter) and glycerol used during the method to obtain the emulsifier. Bech presents Table 1 showing that the amount of monoglycerides can range from 20% to 60% depending on the amount of fat and glycerol used, and even teaches an example wherein the obtained emulsifier comprises 96.8% monoglyceride (Table 2). Therefore, the amount of monoglycerides in the emulsifier taught by Bech overlaps the claimed range of 20% to 95%. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Regarding claim 7, Bech further teaches in Table 2 that the amount of diglycerides present in the emulsifier is 1.9%, which falls within the claimed range of 1% to 50%.
Regarding claims 8 and 17, as stated above, Bech teaches that the amount of monoglycerides can range from 20% to 60% and even at 96.8* in Table 2, and further teaches the amount of diglycerides can be 1.9%. 
Therefore, Bech teaches a weight ratio of monoglycerides to diglycerides being higher than 1:10 and higher than 1:4 as in claim 17.
Regarding claims 9-12 and 18, With respect to the amount of linoleic acid, stearic acid, oleic acid, and palmitic acid, Bech fails to specifically teach the claimed amounts as stated above with respect to claim 1, however, Bech further teaches fatty acid residues bound to the monoglycerides, diglycerides and triglycerides, wherein the amount of fatty acid residues comprising 12 carbon atoms or less is less than 40%, 14 carbon atoms or more is at lest 40%, 16 carbon atoms or more is at least 40%, 18 carbon atoms or more is at least 40%, 20 carbon atoms or more is at least 40%, 22 carbon atoms or more is at least 40%, wherein the proportion of fatty acid residues comprising from 12 to 24 carbon atoms is at least 90% (pages 5-8). 
While Bech teaches the above combined amounts of fatty acid residues, Bech fails to specifically teach the amounts of linoleic acid C18:2, stearic acid C18:0, oleic acid C18:1, and palmitic acid C16:0 as claimed. 
Norberg teaches an emulsifier based on shea butter, wherein the shea butter comprises high amount of stearic and oleic acids ([0018] and [0022]). 
As Bech teaches that that emulsifier can be based on shea butter, wherein the emulsifier comprises fatty acid residues, and Norberg teaches that shea butter comprises high amounts of stearic and oleic acids, it would have been obvious to one of ordinary skill in the art for the emulsifier of Bech to comprises higher amounts of stearic and oleic acid. 
With respect to the specific amount of linoleic acid, stearic acid, oleic acid, and palmitic acid, it would have been obvious to vary the amount of fat (e.g. shea butter) and glycerol used when obtaining the emulsifier as Bech teaches that the proportions effects the proportions of the monoglycerides and diglycerides in the emulsifier, which would in turn also effect the amount of fatty acid residues present. This is merely routine experimentation that is well understood and conventional in the art. Bech already teaches the general amounts as described above, and Norberg further teaches that emulsifiers based on shea butter have a higher amount of stearic and oleic acids and therefore it would have been obvious to one of ordinary skill in the art to vary the starting composition and processing conditions to arrive at an emulsifier having desired amounts of fatty acid residues. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
In the instant case, absent a showing that the concentration of the contents in the emulsifier are critical, such concentrations are merely obvious variants over the prior art. 
Regarding claims 13 and 19, Bech additionally teaches that the emulsifier is used in a food composition that can be a cake or puff pastry (page 11).
Regarding claims 14 and 15, Bech teaches that the emulsifier is obtained by a method comprising the reaction of a fat with glycerol in the presence of an enzymatic catalyst, wherein the fat can be shea butter (2-7). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-18 of copending Application No. 16/499,583 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both make claim to a non-hydrogenated non-palm emulsifier comprising at least 20% by weight monoglycerides, less than 60% by weight of diglycerides, and from 0-80% by weight triglycerides. Both also make claimed to fatty acid residues bound to the glycerides. 
With respect to the claimed amount of fatty acid residue, they are merely obvious variants over each other. Further, as stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
In the instant case, absent a showing that the concentration of the contents in the emulsifier are critical, such concentrations are merely obvious variants over the prior art. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments with respect to the rejection of claim(s) 1-19 under under 103 over Doucet have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bech and Norberg, which teach a non-hydrogenated, non-palm emulsidier comprising at least 20% by weight monoglycerides, less that 60% by weight diglycerides, 0% by weight triglyceride, and fatty acids residues bound to the glycerides.
	For the reasons stated above, the 103 rejections are maintained. 
	


Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE A COX/Primary Examiner, Art Unit 1791